DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

The rejections under section 112(a) and (b) are withdrawn in view Applicant’s amendments and remarks I connection with this ground of rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-31, 34, 37-39, 42, 45-48, 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al., Proceedings of the National Academy of Sciences of the United States of America (1992), 89(17), 7915-18 (Walker).

Walker teaches a composition consisting of an emulsion (same as solvent), 22.6 nmol DOTAP, and glycoprotein B antigenic peptide (page 7915, see "Immunization of Mice and Cytotoxic T-cell Cultures"). As evidenced by the instant specification, a composition comprising of 22.6 nmol cationic lipid as taught by Walker et al. will induce cytokine production (figure 1) and chemokine production in dendritic cells (figure 15). Walker teaches administration of the composition consisting of emulsion, cationic lipid and glycoprotein B antigenic peptide, which is a pharmaceutical formulation, thus meeting the limitations of claims 37-39, and 42.
Applicant again argues that Walker does not produce the recited activation of the ERK or p38 components of the MAP kinase signaling pathway.

“One aspect of the present invention provides a cationic lipid to produce an immune response in a mammal to prevent or treat disease. The cationic lipid can function independently as an immunomodulator, in a dose dependent manner, such as for production of chemokines and/or cytokines, by activating various components of the MAP kinase signaling pathway. The optimal dose range is observed to differ within various mammalian species. In the rodent species for example the optimal cationic lipid dose may range between 50-300 nmole. The specific doses and compositions described herein are merely exemplary and one skilled in the art can determine the doses appropriate for use in a given subject. In another aspect, the cationic lipid in a low dose range may be associated with antigens or drugs for presentation to cells of the immune system while simultaneously stimulating a strong antigen-specific immune response. In some aspects of the invention, the antigen is a lipopeptide [emphasis applied].”
Therefore, the rejection is maintained.




The following are new grounds of rejection under this section:

Claims 29-31, 34, 37-39, 42, 43, 45-48, 65-73, 75, 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bei et al., Journal of Immunotherapy, (1998), 21(3), 159-169 (Bei) or WO 9527508 (WO 508) or 

Bei teaches 25 μg doses of bV-CEA/DOTAP.
WO 508 teaches immune stimulating complexes comprising DOTAP:

    PNG
    media_image1.png
    335
    472
    media_image1.png
    Greyscale

Cholesterol is a membrane constituent widely found in biological systems which serves a unique purpose of modulating membrane fluidity, elasticity, and permeability. It literally fills in the gaps created by imperfect packing of other lipid species when proteins are embedded in the membrane. Cholesterol serves much the same purpose in model membranes, as demonstrated in the applied references.

The references may not specifically teach those physiological and pharmacological responses recited in the claims.  However, the references substantially teaches the recited formulation and cationic lipid.  In this manner, those physiological and pharmacological responses covered in the claims are necessary aspects of bV-CEA/DOTAP administration, as taught by Bei, or the DOTAP ISCOM of WO 508, see MPEP 2112 (“"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  Therefore, difference between Bei and the claimed inventions is that Bei does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Bei teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31, 34, 37-39, 42, 43, 45-48, 65-73, 75, 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specific does of cation lipids, i.e., greater than 30 nmol, does not find support in the specification, see paragraph of the specification: 
“One aspect of the present invention provides a cationic lipid to produce an immune response in a mammal to prevent or treat disease. The cationic lipid can function independently as an immunomodulator, in a dose dependent manner, such as for production of chemokines and/or cytokines, by activating various components of the MAP kinase signaling pathway. The optimal dose range is observed to differ within various mammalian species. In the rodent species for example the optimal cationic lipid dose may range between 50-300 nmole. The specific doses and compositions described herein are merely exemplary and one skilled in the art can determine the doses appropriate for use in a given subject. In another aspect, the cationic lipid in a low dose range may be associated with antigens or drugs for presentation to cells of the immune system while simultaneously stimulating a strong antigen-specific immune response. In some aspects of the invention, the antigen is a lipopeptide [emphasis applied].”



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what structural variants Applicant intends to cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642